Case 2:85-cv-04544-DMG-AGR Document 887 Filed 07/25/20 Page 1 of 3 Page ID #:39576



                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

    Case No.       CV 85-4544-DMG (AGRx)                                               Date     July 25, 2020

    Title Jenny L. Flores, et al. v. William P. Barr, et al.                                           Page     1 of 3

    Present: The Honorable           DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                    KANE TIEN                                                          NOT REPORTED
                    Deputy Clerk                                                        Court Reporter

        Attorneys Present for Plaintiff(s)                                   Attorneys Present for Defendant(s)
                 None Present                                                          None Present

   Proceedings: IN CHAMBERS—ORDER RE DEFENDANTS’ EX PARTE
                APPLICATION TO STAY [879]

          On July 20, 2020, Plaintiff Class Members B.L.N., D.F.L.G., and W.B. filed an Ex Parte
   Application to Intervene. [Doc. # 854.] Each of the Proposed Plaintiff-Intervenors is a Class
   Member detained at an Immigrations and Customs Enforcement (“ICE”) Family Residential
   Center (“FRC”) with one or both of their parents. They allege that their interests are not adequately
   represented by current Class Counsel and are at odds with the Court’s June 26, 2020 Order for
   Class Counsel and ICE to “meet and confer regarding the adoption and implementation of proper
   written advisals and other protocols to inform detained guardians/parents about minors’ rights
   under the [Flores Settlement Agreement (“FSA”)] and obtain information regarding, and
   procedures for placement with, available and suitable sponsors.” June 26, 2020 Order [Doc.
   # 834]. On July 22, 2020, Defendants filed a Response in opposition. [Doc. # 872.] On July 23,
   2020, Plaintiffs filed a Response in opposition, and a separate group of Class co-counsel filed a
   Notice of Non-Opposition to the Ex Parte Application. [Doc. ## 876, 877.]

          In addition, Defendants filed an Ex Parte Application to Stay the Court’s June 26, 2020
   Order while the Ex Parte Application to Intervene is pending due to Defendants’ objection to
   implementing any “waiver protocol” and the possibility raised by the Proposed Plaintiff-
   Intervenors that some Class Members also oppose the development of any “waiver protocol.”1
   [Doc. # 879.] On July 24, 2020, Plaintiffs filed a response, stating that a draft protocol has been
   prepared and requesting that the Court order the parties to file that draft, give Proposed Plaintiff-
   Intervenors the opportunity to respond to that draft as amici curiae, and subsequently issue a
   decision on that protocol. [Doc. # 886.]



            1
              Although the parties and proposed intervenors refer in shorthand to the Court’s suggestion that the parties
   negotiate a set of proper written advisals as a “waiver protocol,” the Court considers the advisals to be more aptly
   referred to as a “know-your-rights protocol” because their primary purpose is to inform Class Members and their
   guardians/parents of their rights under the FSA in an orderly fashion.

    dCV-90                                  CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 887 Filed 07/25/20 Page 2 of 3 Page ID #:39577



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

    Case No.      CV 85-4544-DMG (AGRx)                                        Date    July 25, 2020

    Title Jenny L. Flores, et al. v. William P. Barr, et al.                                  Page    2 of 3

            The plain language of Paragraph 1 of the June 26, 2020 Order premises transfer or release
   of Class Members who have resided at the FRCs for more than 20 days upon either (1) the consent
   of their guardians/parents to release them to an available suitable sponsor, (2) the exercise of ICE’s
   discretion to release minors with their guardians/parents, or (3) a Court order requiring the transfer
   of the adults to non-congregate settings due to conditions at the FRCs. There are currently 100
   affected Class Members. [Doc. # 882-1 at 3.] If none of these prerequisites has been met by the
   July 27, 2020 deadline, Paragraph 1 of the June 26, 2020 Order is unenforceable by its own terms.
   There is therefore no need for a stay.

           Of course, nothing in the Court’s prior orders precludes ICE from continuing to promptly
   release eligible Class Members, as required under the FSA and as this Court has ordered time and
   again. Furthermore, nothing prevents Class Counsel from sharing the proposed know-your-rights
   protocol with whomever they choose and soliciting their input in the event an agreement between
   the parties is still within reach. If the parties solicit the Court’s suggestions, it will endeavor to
   provide constructive guidance. But the Court cannot and will not dictate the results of the parties’
   negotiations or force an agreement where there is none. Nor should the parties seek the Court’s
   approval of a protocol that they have not yet agreed upon. Until the parties evidence some
   agreement regarding a know-your-rights protocol, there is none. As of today, the Court is not
   aware of any agreement that has been reached between the parties. The proper avenue for the
   parties to inform the Court of their agreement—or lack thereof—and of the progress of their
   discussions on the know-your-rights protocol is through the filing of a joint status report, as
   required under Paragraph 6 of the June 6, 2020 Order. In light of the flurry of ex parte briefing
   within the last 48 hours, the Court requests that the parties file a further joint status report consistent
   with Paragraph 6 by August 5, 2020.

           Pending the Court’s ruling on the Ex Parte Application to Intervene and the August 7, 2020
   hearing in this matter, the Court urges all involved in this matter to pause, take stock, and stop
   disseminating the fiction that families will be separated as of the Court’s July 27, 2020 deadline.
   Defendants have been enjoined from detaining parents without and apart from their minor children
   absent parental consent or a determination that the parent is unfit or presents a danger to the child.
   Ms. L. v. U.S Immigration & Customs Enf’t, 310 F. Supp. 3d 1133, 1149 (S.D. Cal. 2018). There
   will be no family separation without parental consent, regardless of whether a know-your-rights
   protocol exists or not. In addition, as the Court’s June 26, 2020 Order indicates, the ICE Juvenile
   Coordinator can articulate individualized reasons to retain custody over Class Members that the
   Court will evaluate. [Doc. # 833 at 5.]




    dCV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 887 Filed 07/25/20 Page 3 of 3 Page ID #:39578



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

    Case No.     CV 85-4544-DMG (AGRx)                                     Date    July 25, 2020

    Title Jenny L. Flores, et al. v. William P. Barr, et al.                             Page    3 of 3

          Finally, Defendants must continue to abide by the June 26, 2020 Order’s directive to
   urgently enforce existing COVID-19 protocols. June 26, 2020 Order at 4. The Independent
   Monitor Andrea Ordin and Dr. Paul Wise will also continue to provide enhanced monitoring of
   the FRCs to ensure safe and sanitary conditions. Id. at 6. To this end, the parties shall meet and
   confer regarding the issues with “hoteling” raised in the Monitor’s Interim Report on the Use of
   Temporary Housing for Minors and Families Under Title 42 [Doc. # 873] and provide a status
   update on their efforts to resolve those issues at the August 7, 2020 hearing in this matter. Though
   Defendants object to the scope of monitoring, on April 24, 2020, the Court’s Order on Plaintiffs’
   Motion to Enforce states:

          The Independent Monitor, Andrea Ordin, may in the exercise of her monitoring
          duties request such further information regarding safe and sanitary conditions
          and/or Defendants’ continuous efforts at release as she deems appropriate pursuant
          to her authority under Paragraph B(1)(c)(iii) of the October 5, 2018 Order
          appointing her, and in consideration of the concerns outlined in this Order and the
          Court’s June 27, 2017 Order regarding minors in prolonged detention at any stage
          of expedited removal proceedings. [Doc. ## 363, 494.]

   April 24, 2020 Order at 19 [Doc. # 784]. Monitoring of the possible hoteling issue arises under
   that Court authorization, as well as the language of the June 26, 2020 Order authorizing the
   Independent Monitor and Dr. Wise to “make such recommendations for remedial action that they
   deem appropriate.”        June 26, 2020 Order at 3; see also Order Appointing Special
   Master/Independent Monitor at ¶ A(2) [Doc. # 494] (“During the course of her monitoring duties,
   if the Monitor discovers potential breaches of the Flores Agreement that are beyond the scope of
   the June 27, 2017, July 27, 2018, or July 30, 2018 Orders, she shall bring them to the Court’s and
   the Parties’ attention.”). Defendants may be heard on additional objections, if any, at the hearing.

          For the foregoing reasons, the Court DENIES Defendants’ Ex Parte Application to Stay.
   The parties shall submit a further joint status report in accordance with Paragraph 6 of the June 26,
   2020 Order by August 5, 2020, and the parties shall provide an oral status update on their meet-
   and-confers regarding the hoteling issues at the August 7, 2020 hearing.

   IT IS SO ORDERED.




    dCV-90                            CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
